

116 HR 745 RH: Executive Branch Comprehensive Ethics Enforcement Act of 2019
U.S. House of Representatives
2020-02-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 325116th CONGRESS2d SessionH. R. 745[Report No. 116–403, Part I]IN THE HOUSE OF REPRESENTATIVESJanuary 24, 2019Mr. Raskin (for himself, Mr. Cummings, and Mr. Nadler) introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedFebruary 21, 2020Reported from the Committee on Oversight and Reform with an amendmentStrike out all after the enacting clause and insert the part printed in italicFebruary 21, 2020Committee on the Judiciary discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printedFor text of introduced bill, see copy of bill as introduced on January 24, 2019A BILLTo amend the Ethics in Government Act of 1978 to provide for reform in the operations of the Office of Government Ethics, and for other purposes.1.Short titleThis Act may be cited as the Executive Branch Comprehensive Ethics Enforcement Act of 2019.2.Reauthorization of the Office of Government EthicsSection 405 of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended by striking fiscal year 2007 and inserting fiscal years 2019 through 2023..3.Tenure of the Director of the Office of Government EthicsSection 401(b) of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended by striking the period at the end and inserting , subject to removal only for inefficiency, neglect of duty, or malfeasance in office. The Director may continue to serve beyond the expiration of the term until a successor is appointed and has qualified, except that the Director may not continue to serve for more than one year after the date on which the term would otherwise expire under this subsection..4.Duties of Director of the Office of Government Ethics(a)In generalSection 402(a) of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended by striking , in consultation with the Office of Personnel Management,.(b)Responsibilities of the DirectorSection 402(b) of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended—(1)in paragraph (1)—(A)by striking developing, in consultation with the Attorney General and the Office of Personnel Management, rules and regulations to be promulgated by the President or the Director and inserting developing and promulgating rules and regulations; and(B)by striking title II and inserting title I;(2)by striking paragraph (2) and inserting the following:(2)providing mandatory education and training programs for designated agency ethics officials, which may be delegated to each agency or the White House Counsel as deemed appropriate by the Director;;(3)in paragraph (3), by striking title II and inserting title I;(4)in paragraph (4), by striking problems and inserting issues;(5)in paragraph (6)—(A)by striking issued by the President or the Director; and(B)by striking problems and inserting issues;(6)in paragraph (7)—(A)by striking , when requested,; and(B)by striking conflict of interest problems and inserting conflicts of interest, as well as other ethics issues;(7)in paragraph (9)—(A)by striking ordering and inserting receiving allegations of violations of this Act or regulations of the Office of Government Ethics and, when necessary, investigating an allegation to determine whether a violation occurred, and ordering; and(B)by inserting before the semi-colon the following: , and recommending appropriate disciplinary action;(8)in paragraph (12)—(A)by striking evaluating, with the assistance of and inserting promulgating, with input from;(B)by striking the need for; and(C)by striking conflict of interest and ethical problems and inserting conflict of interest and ethics issues;(9)in paragraph (13)—(A)by striking with the Attorney General and inserting with the Inspectors General and the Attorney General;(B)by striking violations of the conflict of interest laws and inserting conflict of interest issues and allegations of violations of ethics laws and regulations and this Act; and(C)by striking , as required by section 535 of title 28, United States Code;(10)in paragraph (14), by striking and at the end;(11)in paragraph (15)—(A)by striking , in consultation with the Office of Personnel Management,;(B)by striking title II and inserting title I; and(C)by striking the period at the end and inserting a semicolon; and(12)by adding at the end the following:(16)directing and providing final approval, when determined appropriate by the Director, for designated agency ethics officials regarding the resolution of conflicts of interest as well as any other ethics issues under the purview of this Act in individual cases; and(17)reviewing and approving, when determined appropriate by the Director, any recusals, exemptions, or waivers from the conflicts of interest and ethics laws, rules, and regulations and making approved recusals, exemptions, and waivers made publicly available by the relevant agency available in a central location on the official website of the Office of Government Ethics..(c)Written proceduresParagraph (1) of section 402(d) of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended—(1)by striking , by the exercise of any authority otherwise available to the Director under this title,; (2)by striking the agency is; and(3)by inserting after filed by the following: , or written documentation of recusals, waivers, or ethics authorizations relating to,. (d)Corrective actionsSection 402(f) of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended—(1)in paragraph (1)—(A)in clause (i) of subparagraph (A), by striking of such agency; and(B)in subparagraph (B), by inserting before the period at the end and determine that a violation of this Act has occurred and issue appropriate administrative or legal remedies as prescribed in paragraph (2);(2)in paragraph (2)—(A)in subparagraph (A)—(i)in clause (ii)—(I)in subclause (I)—(aa)by inserting to the President or the President’s designee if the matter involves employees of the Executive Office of the President or after may recommend;(bb)by striking and at the end; and(II)in subclause (II)—(aa)by inserting President or after determines that the; and(bb)by adding and at the end; (ii)in subclause (II) of clause (iii)—(I)by striking notify, in writing, and inserting advise the President or order;(II)by inserting to take appropriate disciplinary action including reprimand, suspension, demotion, or dismissal against the officer or employee (provided, however, that any order issued by the Director shall not affect an employee’s right to appeal a disciplinary action under applicable law, regulation, collective bargaining agreement, or contractual provision). after employee’s agency; and(III)by striking of the officer’s or employee’s noncompliance, except that, if the officer or employee involved is the agency head, the notification shall instead be submitted to the President; and; and(iii)by striking clause (iv);(B)in subparagraph (B)(i)—(i)by striking subparagraph (A)(iii) or (iv) and inserting subparagraph (A);(ii)by inserting (I)  before In order to; and(iii)by adding at the end the following:(II)(aa)The Director may secure directly from any agency information necessary to enable the Director to carry out this Act. Upon request of the Director, the head of such agency shall furnish that information to the Director.(bb)The Director may require by subpoena the production of all information, documents, reports, answers, records, accounts, papers, and other data in any medium and documentary evidence necessary in the performance of the functions assigned by this Act, which subpoena, in the case of refusal to obey, shall be enforceable by order of any appropriate United States district court.;(C)in subparagraph (B)(ii)(I)—(i)by striking Subject to clause (iv) of this subparagraph, before and inserting Before; and(ii)by striking subparagraphs (A) (iii) or (iv) and inserting subparagraph (A)(iii);(D)in subparagraph (B)(iii), by striking Subject to clause (iv) of this subparagraph, before and inserting Before; and(E)in subparagraph (B)(iv)—(i)by striking title 2 and inserting title I; and(ii)by striking section 206 and inserting section 106; and(3)in paragraph (4), by striking (iv),.(e)DefinitionsSection 402 of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended by adding at the end the following:(g)For purposes of this title—(1)the term agency shall include the Executive Office of the President; and(2)the term officer or employee shall include any individual occupying a position, providing any official services, or acting in an advisory capacity, in the White House or the Executive Office of the President.(h)In this title, a reference to the head of an agency shall include the President or the President’s designee.(i)The Director shall not be required to obtain the prior approval, comment, or review of any officer or agency of the United States, including the Office of Management and Budget, before submitting to Congress, or any committee or subcommittee thereof, any information, reports, recommendations, testimony, or comments, if such submissions include a statement indicating that the views expressed therein are those of the Director and do not necessarily represent the views of the President. .5.Agency Ethics Officials Training and Duties(a)In generalSection 403 of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended—(1)in subsection (a), by adding a period at the end of the matter following paragraph (2); and(2)by adding at the end the following:(c)(1)All designated agency ethics officials and alternate designated agency ethics officials shall register with the Director as well as with the appointing authority of the official.(2)The Director shall provide ethics education and training to all designated and alternate designated agency ethics officials in a time and manner deemed appropriate by the Director.(3)Each designated agency ethics official and each alternate designated agency ethics official shall biannually attend ethics education and training, as provided by the Director under paragraph (2).(d)Each Designated Agency Ethics Official, including the Designated Agency Ethics Official for the Executive Office of the President—(1)shall provide to the Director, in writing, in a searchable, sortable, and downloadable format, all approvals, authorizations, certifications, compliance reviews, determinations, directed divestitures, public financial disclosure reports, notices of deficiency in compliance, records related to the approval or acceptance of gifts, recusals, regulatory or statutory advisory opinions, waivers, including waivers under section 207 or 208 of title 18, United States Code, and any other records designated by the Director, unless disclosure is prohibited by law;(2)shall, for all information described in paragraph (1) that is permitted to be disclosed to the public under law, make the information available to the public by publishing the information on the website of the Office of Government Ethics, providing a link to download an electronic copy of the information, or providing printed paper copies of such information to the public; and(3)may charge a reasonable fee for the cost of providing paper copies of the information pursuant to paragraph (2).(e)(1)For all information that is provided by an agency to the Director under paragraph (1) of subsection (d), the Director shall make the information available to the public in a searchable, sortable, downloadable format by publishing the information on the website of the Office of Government Ethics or providing a link to download an electronic copy of the information.(2)The Director may, upon request, provide printed paper copies of the information published under paragraph (1) and charge a reasonable fee for the cost of printing such copies..(b)RepealSection 408 of the Ethics in Government Act of 1978 (5 U.S.C. App.) is hereby repealed.February 21, 2020Reported from the Committee on Oversight and Reform with an amendmentFebruary 21, 2020Committee on the Judiciary discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed